ORIGINAL                                                                                08/16/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: OP 22-0285


                                        OP 22-0285

 MICHAEL BRADLEY BURTON,                                                         AUG 1 6 2022
                                                                               Bowen Greenwooa
                                                                             Clerk of Supreme Coun
              Petitioner,                                                       State of Montana
       v.
                                                                     ORDER
 CAPTAIN TOM SEIFERT, Captain,

              Respondent,


       Michael Bradley Burton has filed a Petition for Writ of Habeas Corpus, claiming
the length of his sentence is longer than the law allows. Pursuant to this Court's order, the
Attorney General for the State of Montana has filed a response opposing the petition.
       Burton was sentenced on February 24, 2009, in the Glacier County District Court
for several felonies, and received two, concurrent terms of twenty years with ten years
suspended for two felony theft convictions. Burton points out, correctly, that under
§ 45-6-301, MCA (2009), the maximurn penalty for theft is not to exceed ten years in the
Montana State Prison.
       The State explains that Burton was also sentenced for two counts of felony burglary
as part of the plea agreement, the maximum sentence for which is twenty years in the State
Prison. Burton received a sentence of twenty years, with ten years suspended, for each
count. All of Burton's sentences were ordered to run concurrently. The State offers that,
becaue all of Burton's 2009 sentences were ordered to run concurrently, and because his
burglary sentences are valid, the felony theft sentences have no effect on the duration of
his sentence. Further, the State advises that the District Court recently revoked Burton's
sentences and imposed a revocation sentence of nine years and 259 days to the Montana
State Prison. The State contends Burton is not being held illegally, citing § 46-22-102,
MCA ("a person rnay not be released on a writ of habeas corpus due to any technical defect
in   c01-11111 itincnt   not affecting the person's substantial rights."), and that hc cannot challenge
his sentence upon revocation, pursuant to § 46-22-101(2), MCA.
           This Court agrees with the State's arguments. We conclude that Burton is not held
illegally and that he is not entitled to habeas corpus relief. Accordingly,
           IT IS ORDERED that Burton's Petition for Writ of Habeas Corpus is DENIED and
DISMISSED.
           The Clerk is directed to provide a copy of this Order to counsel of record and to
Michael Bradley Burton personally.
           DATED this            14/1;ay of August, 2022.




                                                                         Chief Justice